           Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

NATALIE MCDONALD,
individually, and on behalf of others
similarly situated,
                                                    Civil Action File No.:
      Plaintiffs,
                                               _________________________
v.
                                               JURY TRIAL DEMANDED
FLEX HEALTHCARE, LLC, KYLE
SURRATT, and ANGELA JENKINS,

      Defendants.

                     COLLECTIVE ACTION COMPLAINT


      Named Plaintiff Natalie McDonald (“Named Plaintiff”), individually and on

behalf of others similarly situated, files this Complaint against Defendant FLEX

Healthcare, LLC (“FLEX”), Kyle Surratt (“Surratt”) and Angela Jenkins (“Jenkins”)

and alleges as follows:

                           NATURE OF THE ACTION

      1.      This is a collective action for unpaid overtime wages brought pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

      2.      In this collective action, Named Plaintiff alleges that Defendants

willfully violated the FLSA by failing to pay Named Plaintiff and other similarly
           Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 2 of 12




situated employees for all hours worked over 40 per workweek at 1.5 times their

regular hourly rates.

      3.      The proposed class that Named Plaintiff seeks to represent, and on

behalf of whom Named Plaintiff files this collective action, consists of all office

administration and compliance employees whom Defendants classified as exempt

employees and who were not paid 1.5 times their regular rate of pay for all hours

worked over 40 per workweek at all Defendant FLEX’s locations at any time within

three years preceding the filing of this Complaint (Named Plaintiff, the opt-in

Plaintiffs who file consent forms with this Complaint, and the potential class

members are referred to collectively as “Plaintiffs”).

                          JURISDICTION AND VENUE

      4.      Under 28 U.S.C. § 1331 this Court has jurisdiction over Plaintiffs’

claims because the claims raise questions of federal law.

      5.      Under 28 U.S.C. § 1391(b) and Local Rule 3.1(B) venue is proper in

this division because at least one defendant resides in this division or a substantial

part of the events or omissions giving rise to the claims occurred in this division.

                                     PARTIES

      6.      Defendant FLEX is a Georgia Limited Liability Company with its

principal office addresses located at 5655 New Northside Drive, Suite 200, Atlanta,



                                         -2-
           Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 3 of 12




Georgia 30328 and 830 High Street, Macon, Georgia 31201.

      7.      FLEX may be served with process through its registered agent, CSC of

Cobb County, Inc., 192 Anderson Street NE, Suite 125, Marietta, GA, 30060.

      8.      Defendant Surratt is the Vice President of Financial Planning and

Analysis of FLEX.

      9.      Surratt is an individual and may be served where he can be found.

      10.     Defendant Jenkins is the Senior Director of Operations for FLEX.

      11.     Jenkins is an individual and may be served where she can be found.

      12.     Named Plaintiff worked for Defendants within the three years

preceding the filing of this action.

      13.     Named Plaintiff consents to join this action pursuant to 29 U.S.C. §

216(b). (See Exhibit 1.)

      14.     Other individuals, who are similarly situated to Named Plaintiff, are

interested in joining this collective action.

      15.     For example, Opt-in Plaintiffs Jessica Wellborn and Keyon West have

consented to join this collective action. (See Exhibits 2-3).

                       FLEX IS COVERED BY THE FLSA

      16.     Defendant FLEX is an enterprise engaged in commerce or the

production of goods for commerce.


                                          -3-
          Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 4 of 12




      17.    FLEX employs two or more individuals who engage in commerce or

who handle, sell, or work with goods or materials that have moved in or were

produced for commerce.

      18.    FLEX employs two or more individuals who regularly communicate

across state lines using the interstate mail and telephone while performing their job

duties.

      19.    FLEX employs two or more individuals who regularly communicate

across state lines using the internet while performing their job duties.

      20.    FLEX is a nurse and health caregiver staffing agency that staffs at

hospitals and healthcare providers throughout Georgia and across state lines.

      21.    FLEX recruits nursing and caregiver candidates and hospital healthcare

provider clients across state lines using internet and print advertising.

      22.    FLEX manages the integration of its own pool of nurses and caregivers

with the client hospitals’ and healthcare providers’ internal, contract and per diem

nursing pools.

      23.    FLEX’s employees handle and use materials that have traveled through

interstate commerce, such as cleaning supplies, computers, telephones, fax

machines, linens, sheets, paper products, and food and beverage products while

performing their job duties.


                                         -4-
         Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 5 of 12




       24.       FLEX’s gross annual sales and business done for each of the three years

preceding the filing of this complaint exceeds $500,000.

                      DEFENDANTS EMPLOYED PLAINTIFFS

       25.       FLEX employed Plaintiffs within the meaning of the FLSA.

       26.       FLEX provided Plaintiffs with offer letters of employment stating they

would be paid with a salary.

       27.       FLEX had the authority to terminate Plaintiffs’ employment.

       28.       FLEX determined the employment policies applicable to Plaintiffs.

       29.       FLEX created and issued an employee handbook to Plaintiffs which

specified FLEX’s employment practices and policies.

       30.       FLEX had the authority to modify the employment policies applicable

to Plaintiffs.

       31.       FLEX determined how much, and in what manner, Plaintiffs would be

compensated.

       32.       FLEX maintained employment records, such as time and pay records,

for Plaintiffs.

       33.       Surratt also employed Plaintiffs.

       34.       Surratt had the authority to hire and fire Plaintiffs.

       35.       Surratt established the employment policies applicable to Plaintiffs.


                                             -5-
         Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 6 of 12




       36.       Surratt had the authority to modify the employment practices applicable

to Plaintiffs.

       37.       Surratt had the authority to determine how much, and in what manner,

Plaintiffs would be compensated.

       38.       Jenkins also employed Plaintiffs.

       39.       Jenkins had the authority to hire and fire Plaintiffs.

       40.       Jenkins established the employment policies applicable to Plaintiffs.

       41.       Jenkins had the authority to modify the employment practices

applicable to Plaintiffs.

       42.       Jenkins had the authority to determine how much, and in what manner,

Plaintiffs would be compensated.

             DEFENDANTS’ COMPANY-WIDE PAY PRACTICES

       43.       Plaintiffs worked in clerical and compliance related positions for

Defendants at one or more of Defendants’ locations in Macon, Georgia and Atlanta,

Georgia.

       44.       For example, Named Plaintiff McDonald worked for Defendants as a

Professional Services Coordinator, Compliance Coordinator, and Compliance

Specialist. In each of these roles, Named Plaintiff McDonald was responsible for

checking the status of the credentials of nursing providers and uploading them into


                                             -6-
        Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 7 of 12




computer systems, requesting system access and badges for nurses and caregivers at

the respective hospitals and healthcare facilities where they were staffed, and putting

together orientation folders for nurses and caregivers.

      45.     Named Plaintiff McDonald was required to follow detailed checklists,

instructions and procedures governing the performance of her job duties that were

created and distributed by Defendants.

      46.     Named Plaintiff McDonald was paid an annual salary and was

improperly classified as an exempt employee for the purposes of the FLSA by

Defendants.

      47.     Named Plaintiff McDonald did not perform duties that are exempt from

the overtime compensation requirements under the FLSA during her employment

with Defendants.

      48.     Named Plaintiff McDonald regularly worked in excess of 65 hours per

workweek in the employ of Defendants without proper overtime compensation as

required by the FLSA.

      49.     Similarly, opt-in Plaintiff Jessica Wellborn has worked for Defendants

as a Compliance Specialist, Account Manager, Compliance Manager, and Director

of Compliance. In each of these roles, opt-in Plaintiff Wellborn was responsible for

checking the status of the credentials of nursing providers and uploading them into


                                         -7-
           Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 8 of 12




computer systems and requesting system access and badges for nurses and

caregivers at the respective hospitals and healthcare facilities where they were

staffed.

      50.     Opt-in Plaintiff Wellborn was required to follow detailed checklists,

instructions and procedures governing the performance of her job duties that were

created and distributed by Defendants.

      51.     Opt-in Plaintiff Wellborn was paid an annual salary and was improperly

classified as an exempt employee for the purposes of the FLSA by Defendants.

      52.     Opt-in Plaintiff Wellborn did not perform duties that are exempt from

the overtime compensation requirements under the FLSA during her employment

with Defendants.

      53.     Opt-in Plaintiff Wellborn regularly worked in excess of 65 hours per

workweek in the employ of Defendants without proper overtime compensation as

required by the FLSA.

      54.     Opt-in Plaintiff Keyon West worked for Defendants as a Staffing

Coordinator, Compliance Specialist, and Account Manager. In each of these roles,

opt-in Plaintiff West was responsible for checking the status of the credentials of

nursing providers and uploading them into computer systems and requesting system

access and badges for nurses and caregivers at the respective hospitals and healthcare


                                         -8-
        Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 9 of 12




facilities where they were staffed.

      55.     Opt-in Plaintiff West was required to follow detailed checklists,

instructions and procedures governing the performance of her job duties that were

created and distributed by Defendants.

      56.     Opt-in Plaintiff West was paid an annual salary and was improperly

classified as an exempt employee for the purposes of the FLSA by Defendants.

      57.     Opt-in Plaintiff West did not perform duties that are exempt from the

overtime compensation requirements under the FLSA during her employment with

Defendants.

      58.     Opt-in Plaintiff West regularly worked in excess of 65 hours per

workweek in the employ of Defendants without proper overtime compensation as

required by the FLSA.

      59.     Defendants implement and maintain a company-wide policy by which

they misclassify Plaintiffs as exempt from the overtime requirement of the FLSA.

      60.     Defendants’ unlawful compensation policies apply to all compliance

and administration office employees classified as exempt at all of Defendants’

locations.

      61.     Defendants tell Plaintiffs, typically through offer letters, that Plaintiffs

will receive a “salary.”


                                          -9-
       Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 10 of 12




      62.    Surratt enforces Defendants’ unlawful compensation policies at all of

Defendants’ locations.

      63.    Jenkins enforces Defendants’ unlawful compensation policies at all of

Defendants’ locations.

      64.    Plaintiffs are entitled to 1.5 times their regular hourly rate for all hours

worked over 40 per week.

      65.    Plaintiffs work more than 40 hours per week in most weeks.

      66.    Defendants know Plaintiffs work more than 40 hours per week in most

workweeks.

      67.    Defendants knowingly and intentionally failed to pay Plaintiffs 1.5

times their regular hourly rate for all hours worked over 40 per workweek in

violation of the FLSA.

            COUNT I: WILLFUL FAILURE TO PAY OVERTIME WAGES

      68.    Plaintiffs frequently worked and continue to work more than 40 hours

per workweek.

      69.    Defendants knew and know Plaintiffs frequently worked and continue

to work more than 40 hours per workweek.

      70.    Defendants failed to pay Plaintiffs 1.5 times their regular hourly rates

for all hours worked over 40 per workweek in violation of the FLSA.


                                         - 10 -
           Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 11 of 12




      71.      Defendants intentionally failed to pay Plaintiffs 1.5 times their regular

hourly rate for all hours worked over 40 per workweek.

      72.      Because Defendants willfully violated the FLSA by failing to pay

Plaintiffs overtime wages, Defendants owe Plaintiffs all unpaid wages, an amount

equal to their unpaid wages in liquidated damages, and their attorneys’ fees and costs

of litigation incurred in this matter.

                            DEMAND FOR JUDGMENT

      Plaintiffs respectfully request that the Court:

      I.       Conditionally certify this case as a collective action under 29 U.S.C.

§ 216(b) and approve the issuance of a notice of this lawsuit to similarly situated

collective action class members informing them of their right to join this action;

      II.      Declare that Defendants’ actions, policies, and practices violated, and

continue to violate, the rights of Named Plaintiff and others similarly situated under

the FLSA;

      III.     Declare that Defendants’ violations of the rights of Named Plaintiff and

others similarly situated under the FLSA were willful;

      IV.      Award Named Plaintiff and others similarly situated all unpaid wages

for a period of three years;

      V.       Award Named Plaintiff and others similarly situated liquidated


                                          - 11 -
        Case 1:20-cv-01141-JPB Document 1 Filed 03/12/20 Page 12 of 12




damages in an amount equal to their unpaid wages;

      VI.    Award Named Plaintiff and others similarly situated their reasonable

attorneys’ fees, costs, and expenses; and

      VII. Award all other relief to which Named Plaintiff and others similarly

situated may be entitled.

                         DEMAND FOR TRIAL BY JURY

      Named Plaintiff, on behalf of herself and others similarly situated, requests a

trial by jury under Fed. R. Civ. P. 38.

      Dated:        March 12, 2020.

                                                   /s/ M. Travis Foust
                                                   M. Travis Foust
                                                   Georgia Bar No. 104996
                                                   tfoust@pcwlawfirm.com
PARKS, CHESIN & WALBERT, P.C.
75 14th Street, 26th Floor
Atlanta, Georgia 30309
Phone: (404) 873-800
Fax: (404) 873-8000

Counsel for Plaintiffs




                                          - 12 -
